DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on Citations
In this Non-Final Rejection, when the examiner cites paragraphs from applicant’s specification, the examiner is citing the paragraph numbers of U.S. 2022/0219208, which is the pre-grant publication of applicant’s application.

Election/Restriction
Applicant’s election without traverse of Invention I, Apparatus Species A, and Apparatus Species C, in the reply filed on November 9, 2022 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “a treated water generation part supplying the treated water” in claim 1, and this limitation is understood by the examiner as referring to the structures discussed in Par. [0105], [0107], and [0108] of applicant’s specification.  Such a claim limitation is “a bubble generation part…generating bubbles in the treated water”, and this limitation is understood by the examiner as referring to the structures discussed in Par. [0107] and [0108] of applicant’s specification.  Another claim limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is “treatment gas generation part supplying a treatment gas” in claim 3, and this limitation is understood by the examiner as referring to the structure discussed in Par. [0105] of applicant’s specification.  Another claim limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is “bubble size varying part which varies sizes of the bubbles” in claim 8, and this limitation is understood by the examiner as referring to the structures cited in Par. [0175] of applicant’s specification.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2008-211145 by Sakai.
With regard to claim 1, Sakai teaches a photomask cleaning apparatus comprising a treated water bath in which the photomask is immersed, a treated water generation part (item 20 in Figure 1) that forms an ozone water mixture with pure water and ozone supplied from an ozone gas cylinder (item 10 in Figure 1), and a treated water supply pipe (comprising pipe sections 42 and 44 in Figure 1) connecting the treated water bath and the treated water generation part (Abstract; pages 3 and 4 of translation).  The treated water generation part (item 20 in Figure 1) also reads on applicant’s bubble generation part because it is disposed in the treated water supply pipe and generates nanobubbles of ozone in the treated water (Abstract; pages 3 and 4 of translation).  It is noted that applicant’s Par. [0108] of applicant’s specification says that the “treated water generation part” and “bubble generation part” can be implemented as one device, and applicant’s claim language of claim 1 does not specify that the “treated water generation part” and “bubble generation part” are different devices.  Sakai teaches that the nanobubbles have a diameter in the range of 50 to 500 nm (page 3 of translation).  Applicant’s limitation specifying that the type of mask to be cleaned with the apparatus is a deposition mask specifies intended use of the apparatus and is not given patentable weight (see MPEP 2114 and 2115).  The apparatus of Sakai is structurally capable of cleaning a photomask and is therefore considered to be structurally capable of cleaning a mask used to perform deposition.
With regard to claim 8, Sakai teaches that the bubble generation part comprises a bubble size varying part which varies sizes of bubbles from 10 to 50 µm down to 50 to 500 nm (page 3 of translation).  
With regard to claim 14, the limitations specifying the details of the deposition mask to be cleaned in the mask cleaning apparatus specify intended use (see MPEP 2114 and 2115) of the apparatus and are not given patentable weight.  The treated water bath of Sakai is capable of immersing and cleaning a mask and is therefore considered to be structurally capable of cleaning a mask with the features recited in claim 14. 
With regard to claim 15, the limitations specifying the details of the deposition mask to be cleaned in the mask cleaning apparatus specify intended use (see MPEP 2114 and 2115) of the apparatus and are not given patentable weight.  The treated water bath of Sakai is capable of immersing and cleaning a mask and is therefore considered to be structurally capable of cleaning a mask with the features recited in claim 15. 
With regard to claim 16, in the apparatus of Sakai, the treated water and ozone nanobubbles clean away foreign matter on the mask, wherein the foreign matter comprises organic material (Abstract and pages 3-5 of translation).  Applicant’s limitation specifying that the type of mask to be cleaned with the apparatus is a deposition mask specifies intended use of the apparatus and is not given patentable weight (see MPEP 2114 and 2115).  The apparatus of Sakai is structurally capable of removing organic contaminants from a photomask and is therefore considered to be structurally capable of removing organic contaminants from a mask used to perform deposition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP2008-211145 by Sakai in view of U.S. 2019/0039101 by Bourdat.
With regard to claim 2, the teachings of Sakai are discussed in the above anticipation rejection of claim 1.
Sakai does not teach that a nozzle is disposed in the treated water bath.
Bourdat teaches that when cleaning a mask immersed in a bath of treated cleaning liquid, a flow of cleaning fluid comprising cleaning liquid with bubbles can advantageously be directed onto surfaces of the to-be-cleaned mask via an array of nozzles in the bath and aimed towards the to-be-cleaned mask (Abstract; Par. 0054-0058, 0062-0069, and 0074-0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakai such that an array of nozzles in the treated water bath is used to aim the treated water with entrained ozone nanobubbles onto surfaces of the to-be-cleaned mask, wherein the array of nozzles is supplied with the treated water with entrained ozone nanobubbles from the treated water supply pipe.  The motivation for performing the modification was provided by Bourdat, who teaches that when cleaning a mask immersed in a bath of treated cleaning liquid, a flow of cleaning fluid comprising cleaning liquid with bubbles can advantageously be directed onto surfaces of the to-be-cleaned mask via an array of nozzles in the bath and aimed towards the to-be-cleaned mask.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP2008-211145 by Sakai in view of WO 2013/058023 by Tanaka in view of WO 2020/235381 to Kagawa.  
With regard to claim 3, the teachings of Sakai are discussed in the above anticipation rejection of claim 1.
Sakai teaches that the bubble generation part (item 20 in Sakai’s Figure 1) mixes water with ozone to form the treated water with ozone bubbles, but Sakai does not teach how water is initially supplied to the bubble generation part.
Tanaka teaches that when using a bubble generation part (item 77 in Figure 3) to mix pure water with ozone to form a cleaning solution comprising water and ozone bubbles, the water can be initially supplied to the bubble generation part from a water source (item 71 in Figure 3) connected to the bubble generation part via a water supply line (pages 5-6 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakai such that a water source connected to the bubble generation part via a water supply line is used to supply the pure water to the bubble generation part.  The motivation for performing the modification was provided by Tanaka, who teaches that when using a bubble generation part to mix pure water with ozone to form a cleaning solution comprising water and ozone bubbles, the water can be initially supplied to the bubble generation part from a water source connected to the bubble generation part via a water supply line.
The combination of Sakai in view of Tanaka does not teach that the pure water provided by the water source is deionized water.  However, in the art of making pure water for cleaning, it is well known that deionizing water is a successful method for generating pure water (MPEP 2144.03, Official Notice), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakai in view of Tanaka such that the water source is a source of deionized water.  Sakai teaches that the water used to make the treated water should be pure water, and the motivation for performing the modification was provided by the fact that in the art of making pure water for cleaning, it is well known that deionizing water is a successful method for generating pure water.  In this combination of Sakai in view of Tanaka, the water source of deionized water corresponds to applicant’s deionized water supply part.  
In the combination of Sakai in view of Tanaka, an ozone cylinder (item 10 in Sakai’s Figure 1) is used to supply the ozone to the bubble generation part.
The combination of Sakai in view of Tanaka, as developed thus far, does not teach using a treatment gas generation part to provide ozone.  
Tanaka teaches that when using a bubble generation part (item 77 in Figure 3) to mix pure water with ozone to form a cleaning solution comprising water and ozone bubbles, the ozone can be provided by an ozone generator (item 74 in Figure 3) that generates ozone (page 6 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakai in view of Tanaka such that the ozone cylinder is substituted with an ozone generator (reads on applicant’s treatment gas generation part) as the source of ozone gas.  The motivation for performing the substitution was provided by Tanaka, who teaches that when using a bubble generation part to mix pure water with ozone to form a cleaning solution comprising water and ozone bubbles, the ozone can be provided by an ozone generator that generates ozone.
The combination of Sakai in view of Tanaka does not teach having a concentration measuring part disposed int the treated water supply pipe.
Sakai teaches that some ozone concentrations are more preferable than others for performing the cleaning and that the preferred ozone concentration for cleaning is 1 ppm to 100 ppm (page 3 of translation).
Kagawa teaches that when using ozone water with a preferred ozone concentration to perform cleaning, an ozone concentration meter in a supply line of the ozone water can advantageously be used to monitor the concentration of ozone in the ozone water such that the adjustments can advantageously be made to the generation of the ozone water if the measured ozone concentration deviates from a preferred value (Abstract and pages 10-11 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakai in view of Tanaka such that an ozone concentration meter is located in section 42 (in Sakai’s Figure 1) of the treated water supply pipe between the bubble generation part (item 20 in Sakai’s Figure 1) and the treated water bath (item 30 in Sakai’s Figure 1), wherein the ozone concentration meter monitors the concentration of ozone in the fluid supplied to the treated water bath in order to ensure that the ozone is within a preferred ozone concentration range such that adjustments to the generation of said fluid can be made when the measured ozone concentration is outside said range.  Sakai teaches that some ozone concentrations are more preferable than others for performing the cleaning and that the preferred ozone concentration for cleaning is 1 ppm to 100 ppm, and the motivation for performing the modification was provided by Kagawa, who teaches that when using ozone water with a preferred ozone concentration to perform cleaning, an ozone concentration meter in a supply line of the ozone water can advantageously be used to monitor the concentration of ozone in the ozone water such that the adjustments can advantageously be made to the generation of the ozone water if the measured ozone concentration deviates from a preferred value.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP2008-211145 by Sakai in view of U.S. 2006/0054191 by Higuchi in view of CN 111112215 to Du.
With regard to claim 4, the teachings of Sakai are discussed above in the anticipation rejection of claim 1.
Sakai does not teach that the treated water bath comprises a treatment bath and an outer bath.
Higuchi teaches that when using a bubble-comprising solution in a bath to clean an immersed surface, the bath can comprise a treatment bath (item 10 in Figure 1) in which the to-be-cleaned surface is immersed in the bubble-comprising solution and an outer bath (item 11 in Figure 1) located above the treatment bath, wherein the outer bath advantageously allows used solution and entrained contaminants to exit the treatment bath (by overflowing from the treatment bath into the outer bath) as the surface continues to be cleaned (Abstract; Par. 0030-0037, 0061-0063, and 0070-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakai such that the treated water bath comprises a treatment bath where the mask is immersed in the ozone water with its bubbles and comprises an outer bath disposed above the treatment bath, wherein the used cleaning fluid and entrained bubbles are advantageously removed from the vicinity of the mask by overflowing into the outer bath.  The motivation for performing the modification was provided by Higuchi, who teaches that when using a bubble-comprising solution in a bath to clean an immersed surface, the bath can comprise a treatment bath in which the to-be-cleaned surface is immersed in the bubble-comprising solution and an outer bath located above the treatment bath, wherein the outer bath advantageously allows used solution and entrained contaminants to exit the treatment bath (by overflowing from the treatment bath into the outer bath) as the surface continues to be cleaned.
The combination of Sakai in view of Higuchi does not teach that a cover part covers an upper part of the outer bath.
Du teaches when using a cleaning liquid to perform cleaning in a cleaning tank with a treatment bath (item 2 in Figure 2) and an outer bath (item 1 in Figure 1), the upper part of the treatment bath and the outer bath can advantageously be covered with a cover (item 3 in Figure 2) such that dust from the outside air is prevented from contaminating the cleaning environment (pages 9-10 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakai in view of Higuchi such that an upper part of the treatment bath and the outer bath is covered with a cover that prevents dust from the outside air from entering the cleaning environment.  The motivation for performing the modification was provided by Du, who teaches when using a cleaning liquid to perform cleaning in a cleaning tank with a treatment bath and an outer bath, the upper part of the treatment bath and the outer bath can advantageously be covered with a cover such that dust from the outside air is prevented from contaminating the cleaning environment.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP2008-211145 by Sakai or, alternatively, JP2008-211145 by Sakai in view of JP2010-194995 to Ohama.
With regard to claim 5, the teachings of Sakai are discussed above in the anticipation rejection of claim 1.  Sakai teaches that a combination of gas-liquid shearing and ultrasonic waves is used to generated nanobubbles having a sized in the range of about 50 to 500 nm (page 3 of Sakai translation).  Sakai does not teach that each nanobubble has exactly the same diameter, and due to the chaotic nature of chemical systems and the random motions of gas and liquid molecules, it seems extremely unlikely that all of the generated nanobubbles of Sakai have exactly the same size.  Thus, in the method of Sakai, it is reasonably expected that differently sized bubbles of ozone gas will exist in the bubble-comprising fluid of Sakai and be supplied simultaneously to the treated water bath.  
However, if this “reasonably expected” argument is not persuasive, here is another rejection of claim 5: the teachings of Sakai are discussed above in the anticipation rejection of claim 1.  Sakai teaches that a combination of gas-liquid shearing and ultrasonic waves is used to generated nanobubbles having a sized in the range of about 50 to 500 nm (page 3 of Sakai translation).  Sakai does not explicitly teach that these nanobubbles comprise bubbles of different sizes.  However, Ohama teaches that when using gas nanobubbles in a cleaning liquid to aid in the removal of contaminants from a surface, it is advantageous to mix in some microbubbles with the nanobubbles such that the greater buoyancy of microbubbles allows the microbubbles to advantageously float away from the to-be-cleaned surface with absorbed nanobubbles having attached contaminants (page 4 of translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakai such that the bubble generator is used to generate a mixture of microbubbles and nanobubbles that are simultaneously supplied into the treated water bath such that the greater buoyancy of microbubbles can advantageously function to absorb and remove nanobubbles having attached contaminants.  The motivation for performing the modification was provided by Ohama, who teaches that when using gas nanobubbles in a cleaning liquid to aid in the removal of contaminants from a surface, it is advantageous to mix in some microbubbles with the nanobubbles such that the greater buoyancy of microbubbles allows the microbubbles to advantageously float away from the to-be-cleaned surface with absorbed nanobubbles having attached contaminants
Claims 1, 8, 9, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR10-0728218 to Han in view of JP2008-211145 by Sakai.
With regard to claim 1, Han teaches an apparatus for cleaning a deposition mask, wherein the deposition is contaminated with organic material that needs to be removed (Abstract: pages 5-8 of translation).  Han teaches having an organic solvent bath (the third bath 200 from the left in Figure 1) and a deionized water bath (the first bath 300 from the left in Figure 1) arranged sequentially (pages 5-8 of translation).  Han teaches that the organic solvent bath removes organic contaminants, and Han teaches that the deionized water bath serves to rinse the mask in order to remove cleaning liquid (pages 5-8 of translation).  
Han does not teach that the apparatus comprises a treated water bath comprising at least one of ozone water, hydrogen water, ammonia hydrogen water, and carbonated water.
 Sakai teaches a mask-cleaning treated water bath comprising treated water that can remove undesired organic contaminants from the surface of a mask (Abstract; pages 3 and 4 of translation).  Sakai teaches that the treated water is ozone water and Sakai teaches that ozone nanobubbles in the treated water aid in the mask cleaning (Abstract; pages 3 and 4 of translation).  Sakai teaches having a treated water generation part (item 20 in Figure 1) that forms an ozone water mixture with pure water and ozone supplied from an ozone gas cylinder (item 10 in Figure 1), and Sakai teaches having a treated water supply pipe (comprising pipe sections 42 and 44 in Figure 1) connecting the treated water bath and the treated water generation part (Abstract; pages 3 and 4 of translation).  The treated water generation part (item 20 in Figure 1) also reads on applicant’s bubble generation part because it is disposed in the treated water supply pipe and generates nanobubbles of ozone in the treated water (Abstract; pages 3 and 4 of translation).  It is noted that applicant’s Par. [0108] of applicant’s specification says that the “treated water generation part” and “bubble generation part” can be implemented as one device, and applicant’s claim language of claim 1 does not specify that the “treated water generation part” and “bubble generation part” are different devices.  Sakai teaches that the nanobubbles have a diameter in the range of 50 to 500 nm (page 3 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Han such that a treated water bath of the type taught by Sakai (supplied with Sakai’s ozone-nanobubble-comprising water by the equipment of Sakai, including the treated water generation part and the treated water supply pipe) is positioned between the organic solvent bath (the third bath 200 from the left in Han’s Figure 1) and the deionized water bath (the first bath 300 from the left in Han’s Figure 1).  The motivation for adding the treated water bath of Sakai was provided by Sakai, who teaches that such an ozone-nanobubble-comprising bath can advantageously remove organic contaminants from a mask, and the motivation for having the Sakai’s treated water bath positioned between the organic solvent bath and the deionized water bath was provided by Han, who teaches that the purpose of the deionized water is to rinse cleaning liquid off the clean mask.  In the sequential arrangement of organic solvent bath, treated water bath, and deionized water bath, organic contaminants that were missed by the organic solvent bath can potentially be successfully removed by the treated water bath, and the deionized water bath can rinse away used cleaning liquid remaining on the mask.  
With regard to claim 8, in the combination of Han in view of Sakai, the bubble generation part comprises a bubble size varying part which varies sizes of bubbles from 10 to 50 µm down to 50 to 500 nm (page 3 of translation of Sakai).  
With regard to claims 9 and 10, the combination of Han in view of Sakai teaches having the organic solvent bath, the treated water bath, and the deionized water bath arranged sequentially.  However, the combination of Han in view of Sakai does not teach that the organic solvent bath comprises a solution.  However, in the apparatus of Han in view of Sakai, since the organic solvent bath is not isolated and since air molecules can dissolve into liquids due to their random motions, it is reasonably expected that the organic solvent is actually in solution form – as gas molecules from the air would be mixed with the organic solvent.  If this “reasonably expected” argument is not persuasive, here is another argument: Han teaches multiple organic solvents (including NMP, acetone, and cyclohexanone) that can be used as the organic solvent, and, in accordance with MPEP 2144.03, Combining Equivalents Known for the Same Purpose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Han in view of Sakai such that a solution of two or more of those organic solvents is used as the organic solvent because it is expected that a mixture of such effective solvents would also be effective at removing organic contaminants from the treated mask.  
With regard to claim 13, the apparatus of Han in view of Sakai also comprises a volatile organic solvent bath (item 400 in Han’s Figure 1) that contains isopropyl alcohol (reads on volatile organic solvent; page 6 of Han translation).  
With regard to claim 14, the limitations specifying the details of the deposition mask to be cleaned in the mask cleaning apparatus specify intended use (see MPEP 2114 and 2115) of the apparatus and are not given patentable weight.  The apparatus of Han in view of Sakai is capable of cleaning a deposition mask and is therefore considered to be structurally capable of cleaning a deposition mask with the features recited in claim 14. 
With regard to claim 15, the limitations specifying the details of the deposition mask to be cleaned in the mask cleaning apparatus specify intended use (see MPEP 2114 and 2115) of the apparatus and are not given patentable weight.  The apparatus of Han in view of Sakai is capable of cleaning a deposition mask and is therefore considered to be structurally capable of cleaning a deposition mask with the features recited in claim 15. 
With regard to claim 16, in the developed apparatus of Han in view of Sakai, the treated water and ozone nanobubbles clean away foreign matter on the deposition mask, wherein the foreign matter comprises organic material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
December 3, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714